USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT

 

 

SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
JOSEPH AIELLO, ef ai, DOC # ______
DATE FILED: _ 2/21/2020
Plaintiffs,
-against- 19 Civ. 9647 (AT)
HOWARD BROWN, et al., ORDER
Defendants.

 

 

ANALISA TORRES, District Judge:

Having reviewed the parties’ pre-motion letters, ECF Nos. 57, 59, it is hereby ORDERED
that:

1. By March 20, 2020, Defendants shall file their motion to dismiss;
2. By April 10, 2020, Plaintiffs shall file their opposition; and
3. By April 24, 2020, Defendants shall file their reply, if any.

SO ORDERED.

Dated: February 21, 2020
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
